EXHIBIT 10.1         EXECUTION COPY

 

CREDIT AGREEMENT

dated as of

November 17, 2011

among

PAR PHARMACEUTICAL COMPANIES, INC.

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

U.S. BANK NATIONAL ASSOCIATION

 

and

 

PNC BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

and




DNB NOR BANK ASA and SUNTRUST BANK

as Co-Documentation Agents




 

J.P. MORGAN SECURITIES LLC

as Sole Bookrunner




and

J.P. MORGAN SECURITIES LLC, U.S. BANK NATIONAL ASSOCIATION

and

PNC BANK CAPITAL MARKETS LLC

as Joint Lead Arrangers











--------------------------------------------------------------------------------







Table of Contents

 

                                                                                           
Page






ARTICLE I Definitions

1

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

24

SECTION 1.03. Terms Generally

25

SECTION 1.04. Accounting Terms; GAAP

25

SECTION 1.05. Status of Obligations

25



ARTICLE II The Credits

26

SECTION 2.01. Commitments

26

SECTION 2.02. Loans and Borrowings

26

SECTION 2.03. Requests for Borrowings

27

SECTION 2.04. Intentionally Omitted

27

SECTION 2.05. Swingline Loans

27

SECTION 2.06. Letters of Credit

28

SECTION 2.07. Funding of Borrowings

32

SECTION 2.08. Interest Elections

33

SECTION 2.09. Termination and Reduction of Commitments

34

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt



SECTION 2.11. Prepayment of Loans

34

SECTION 2.12. Fees

36

SECTION 2.13. Interest

37

SECTION 2.14. Alternate Rate of Interest

                   38

SECTION 2.15. Increased Costs

38

SECTION 2.16. Break Funding Payments

39

SECTION 2.17.
Taxes                                                                                                                      40

40

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata

                              Treatment; Sharing of Set-offs

42

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

44

SECTION 2.20. Expansion Option

44

SECTION 2.21. Defaulting Lenders

46



ARTICLE III Representations and Warranties

47

SECTION 3.01. Organization; Powers; Subsidiaries

47

SECTION 3.02. Authorization; Enforceability

48

SECTION 3.03. Governmental Approvals; No Conflicts

48

SECTION 3.04. Financial Condition; No Material Adverse Change



SECTION 3.05. Properties

48

SECTION 3.06. Litigation, Environmental and Labor Matters



SECTION 3.07. Compliance with Laws and Agreements

48

SECTION 3.08. Investment Company Status

49

SECTION 3.09. Taxes

49

SECTION 3.10. ERISA

50

SECTION 3.11. Disclosure

  50

SECTION 3.12. Federal Reserve Regulations

50

SECTION 3.13. Liens

50








1

--------------------------------------------------------------------------------




SECTION 3.14. No Default

50

SECTION 3.15. No Burdensome Restrictions

50

SECTION 3.16. Solvency

51

SECTION 3.17. Use of Proceeds

51

SECTION 3.18. Security Interest in Collateral

51



ARTICLE IV Conditions

51

SECTION 4.01. Effective Date

51

SECTION 4.02. Each Credit Event

53



ARTICLE V Affirmative Covenants

53

SECTION 5.01. Financial Statements and Other Information

53

SECTION 5.02. Notices of Material Events

55

SECTION 5.03. Existence; Conduct of Business

55

SECTION 5.04. Payment of Obligations

55

SECTION 5.05. Maintenance of Properties; Insurance

55

SECTION 5.06. Books and Records; Inspection Rights

56

SECTION 5.07. Compliance with Laws and Material Contractual
Obligations                                      56



SECTION 5.08. Use of Proceeds

56

SECTION 5.09. Subsidiary Guaranty; Pledges; Additional Collateral; Further
Assurances                     56





ARTICLE VI Negative Covenants

58

SECTION 6.01. Indebtedness

58

SECTION 6.02. Liens

59

SECTION 6.03. Fundamental Changes and Asset Sales

60

SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions                                      60



SECTION 6.05. Swap Agreements

61

SECTION 6.06. Transactions with Affiliates

61

SECTION 6.07. Restricted Payments

61

SECTION 6.08. Restrictive Agreements

62

SECTION 6.09. Subordinated Indebtedness and Amendments

                              to Subordinated Indebtedness Documents

62

SECTION 6.10. Sale and Leaseback Transactions

62

SECTION 6.11. Financial Covenants

62



ARTICLE VII Events of Default

63



ARTICLE VIII The Administrative Agent

65



ARTICLE IX Miscellaneous

69

SECTION 9.01. Notices

69

SECTION 9.02. Waivers; Amendments

69

SECTION 9.03. Expenses; Indemnity; Damage Waiver

71

SECTION 9.04. Successors and Assigns

73








--------------------------------------------------------------------------------







Table of Contents

(continued)


 

SECTION 9.05. Survival

76

SECTION 9.06. Counterparts; Integration; Effectiveness

76

SECTION 9.07. Severability

76

SECTION 9.08. Right of Setoff

77

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process



SECTION 9.10. WAIVER OF JURY TRIAL

77

SECTION 9.11. Headings

78

SECTION 9.12. Confidentiality

78

SECTION 9.13. USA PATRIOT Act

78

SECTION 9.14. Release of Subsidiary Guarantors

78

SECTION 9.15. Appointment for Perfection

79










 








3

--------------------------------------------------------------------------------









SCHEDULES:




Schedule 2.01 – Commitments

Schedule 3.01 – Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens




EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Loan Parties’ Counsel

Exhibit C – Form of Increasing Lender Supplement

Exhibit D – Form of Augmenting Lender Supplement

Exhibit E – List of Closing Documents

Exhibit F – Form of Subsidiary Guaranty














--------------------------------------------------------------------------------




CREDIT AGREEMENT (this “Agreement”) dated as of November 17, 2011 among PAR
PHARMACEUTICAL COMPANIES, INC., the LENDERS from time to time party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, U.S. BANK NATIONAL
ASSOCIATION and PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents and DNB
NOR BANK ASA and SUNTRUST BANK, as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions




SECTION I.01.   Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition Agreement” means the Agreement and Plan of Merger among Par,
Admiral Acquisition Corp., the Target and Dr. Chih-Ming J. Chen, Ph.D. dated as
of August 23, 2011, as amended, restated, supplemented or otherwise modified
from time to time in accordance with Section 4.01(g).

“Acquisition Agreement Representations” means the representations made by the
Target in the Acquisition Agreement that are material to the interests of the
Lenders, but only to the extent that the accuracy of any such representation is
a condition to Par’s obligation to close under the Acquisition Agreement or Par
has the right to terminate its obligations (or to refuse to consummate the
Anchen Acquisition) under the Acquisition Agreement as a result of a breach of
such representations in the Acquisition Agreement.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof.  As of the Effective Date, the
Aggregate Revolving Commitment is $100,000,000.








1

--------------------------------------------------------------------------------




“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the LIBO Rate for any day shall be based on the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

“Anchen Acquisition” means the acquisition by Par of all of the stock and assets
of the Target and its subsidiaries.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the Aggregate Revolving Commitment (if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments); provided that in the case of Section 2.21 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Revolving Commitment
shall be disregarded in the calculation and (b) with respect to the Term Loans,
a percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Term Loans and the denominator of which is
the aggregate outstanding principal amount of the Term Loans of all Term
Lenders; provided that in the case of Section 2.21 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Term Loans shall be disregarded in the
calculation.

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan, or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:




Leverage Ratio:




EurodollarSpread




ABRSpread




CommitmentFee Rate

Category 1:




< 1.00 to 1.00

2.00%

1.00%

0.375%

Category 2:

> 1.00 to 1.00 but

< 2.00 to 1.00

2.50%

1.50%

0.375%

Category 3:




> 2.00 to 1.00

3.00%

2.00%

0.50%




For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 3 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;








2

--------------------------------------------------------------------------------




(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 3 should have been applicable during such
period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“AWP Litigation Settlement” means, with respect to any period, any settlement
payments, damages, penalties, disgorgement of profits, restitution,
disbursements, counsel fees and costs, litigation expenses, investigative costs
and any other costs or expenses related to the AWP Actions and any of the
Borrower’s reserves with respect to any of the foregoing. For purposes of this
definition, “AWP Action” means any action in which the Borrower has been, or
reasonably believes it will be, named as a defendant and in which such
defendants have been or will be alleged to have defrauded a state Medicaid
system by purportedly reporting “Average Wholesale Prices” and/or “Wholesale
Acquisition Costs” that exceeded the actual selling price of the defendants’
prescription drugs.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with






3

--------------------------------------------------------------------------------

the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Par Pharmaceutical Companies, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans made on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralized” shall mean, with respect to any Letter of Credit, as of
any date, that Borrower shall have deposited in the LC Collateral Account, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 105% of the LC Exposure as of such date plus any accrued
and unpaid interest thereon pursuant to such documentation and arrangements as
are reasonably satisfactory to the Administrative Agent.  “Cash Collateralize”
shall have the correlative meaning.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the








4

--------------------------------------------------------------------------------




Borrower nor (ii) appointed by directors so nominated; or (c) the occurrence of
a change in control, or other similar provision, as defined in any agreement or
instrument evidencing any Material Indebtedness (triggering a default or
mandatory prepayment, which default or mandatory prepayment has not been waived
in writing).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement ;
provided however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented .

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agent” means each of DnB Nor Bank ASA and SunTrust Bank in its
capacity as co-documentation agent for the credit facility evidenced by this
Agreement.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, pursuant to the Collateral Documents
to secure the Obligations, other than the Excluded Assets.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Obligations, including, without limitation, all other
security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Borrower or any of its Subsidiaries and delivered to
the Administrative Agent.

“Collateral Period” means any period after the Effective Date commencing on the
occurrence of a Collateral Trigger Date and ending on the Collateral Release
Date subsequent to such Collateral Trigger Date.

“Collateral Release Date” means any date after a Collateral Trigger Date on
which no Default or Event of Default is continuing and the Borrower delivers a
written certificate as required by Section 5.01(c) which shows that the Leverage
Ratio is less than 2.00 to 1.00 for the three most recently ended consecutive
fiscal quarters of the Borrower; provided that only one Collateral Release Date
shall be deemed to occur during the term of this Agreement.








5

--------------------------------------------------------------------------------




“Collateral Release Period” means any period during which a Collateral Period is
not in effect.

“Collateral Requirements” has the meaning set forth in Section 5.09(e).

“Collateral Trigger Date” means any date after the Effective Date on which (a)
the Borrower delivers a certificate as required by Section 5.01(c) which shows
that the Leverage Ratio is greater than 2.50 to 1.00 for the two consecutive
fiscal quarters of the Borrower most recently ended prior to such date or (b)
the Borrower fails to deliver a certificate required by Section 5.01(c) and the
Required Lenders (or the Administrative Agent acting at the direction of the
Required Lenders) notify the Borrower that a Collateral Trigger Date has
occurred; provided that, following a Collateral Release Date, if any, the
Collateral Trigger Date shall be any date on which (x) the Borrower delivers a
certificate as required by Section 5.01(c) which shows that the Leverage Ratio
is greater than 2.50 to 1.00 for the fiscal quarter of the Borrower most
recently ended prior to such date or (y) the Borrower fails to deliver a
certificate required by Section 5.01(c) and the Required Lenders (or the
Administrative Agent acting at the direction of the Required Lenders) notify the
Borrower that a Collateral Trigger Date has occurred.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any period, Consolidated Net Income
plus, to the extent deducted from revenues in determining Consolidated Net
Income, (i) Consolidated Interest Expense, (ii) expense for taxes, (iii)
depreciation, (iv) amortization, (v) extraordinary or non-recurring non-cash
expenses or losses incurred other than in the ordinary course of business, (vi)
other non-cash expenses, charges or losses for such period (including with
respect to stock or other equity-based compensation but excluding (A) any
non-cash charge, non-cash expense and non-cash loss that represents an accrual
or reserve for a cash expenditure to be made in a subsequent period and (B)
minority interest expense), (vii) in-process research and development expenses
and charges incurred during such period, minus, to the extent included in
revenues in determining such Consolidated Net Income, (viii) interest income,
(ix) income tax credits and refunds (to the extent not netted from tax expense),
(x) any cash payments made during such period in respect of items described in
clauses (v) or (vi) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred and (xi) extraordinary, unusual or
non-recurring income or gains realized during such period other than in the
ordinary course of business, all calculated for the Borrower and its
Subsidiaries in accordance with GAAP on a consolidated basis; provided that
Consolidated EBITDA for any period shall be calculated without giving effect to
the AWP Litigation Settlement or the Strativa Restructuring Charges.  For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”), (1) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (2) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
effect thereto on a Pro Forma Basis as if such Material Acquisition occurred on
the first day of such Reference Period.  As used in this definition,








6

--------------------------------------------------------------------------------




“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $25,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Borrower or any of its Subsidiaries in excess of $25,000,000.

“Consolidated Fixed Charges” means, with reference to any period, without
duplication, the sum of (i) Consolidated Net Interest Expense for such period
plus (ii) scheduled principal payments on Indebtedness made during such period,
all calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries for such period in accordance with GAAP (including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP).  In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.

“Consolidated Net Interest Expense” means, with reference to any period,
Consolidated Interest Expense for such period minus interest income for such
period, all calculated for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Total Assets minus the book value of Intangible Assets of the
Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis on such date.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate principal amount of Indebtedness of the
Borrower and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with GAAP, (b) the aggregate principal amount of Indebtedness of
the Borrower and its Subsidiaries calculated on a consolidated basis as of such
time in accordance with GAAP relating to the maximum drawing amount of all
letters of credit outstanding and bankers acceptances outstanding as of such
time and (c) the principal amount of all Indebtedness of the type referred to in
clauses (a) or (b) hereof of another Person guaranteed by the Borrower or any of
its








7

--------------------------------------------------------------------------------




Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP; provided that the amount included in this clause (c) shall only be up
to the principal amount of such Indebtedness so guaranteed.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agent” means each of U.S. Bank National Association and PNC
Bank, National Association in its capacity as co-syndication agent for the
credit facility evidenced by this Agreement.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event .








8

--------------------------------------------------------------------------------




“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Earnout Payments” means any obligation of Borrower or any Subsidiary to pay
another Person an amount upon achievement of certain financial thresholds as
consideration for a Permitted Acquisition.

“Edict Acquisition” means the acquisition by Par of all of the capital stock of
Edict Pharmaceuticals Private Limited.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt








9

--------------------------------------------------------------------------------

by the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Assets” means (a) motor vehicles and other equipment subject to a
certificate of title statute, (b) leasehold interests in real property,
(c) assets subject to a Lien securing Capital Lease Obligations or purchase
money debt obligations, in each case permitted under this Agreement, if the
contract or other agreement in which such Lien is granted prohibits the creation
of any other Lien on such assets (other than to the extent that any such
prohibition would be rendered ineffective pursuant to the UCC of any relevant
jurisdiction or any other applicable law); provided that such asset (i) will be
an Excluded Asset only to the extent and for so long as the consequences
specified above will result and (ii) will cease to be an Excluded Asset and will
become subject to the Lien granted hereunder, immediately and automatically, at
such time as such consequences will no longer result, (d)  any lease, license,
permit, contract, property right or agreement to which any Loan Party is a party
or any of its rights or interests thereunder if and only for so long as the
grant of a Lien hereunder is prohibited by any law, rule or regulation or will
constitute or result in a breach, termination or default, or requires any
consent not obtained, under any such lease, license, contract, property right or
agreement (other than to the extent that any such applicable law, rule,
regulation or term would be rendered ineffective pursuant to the UCC of any
relevant jurisdiction or any other applicable law); provided that such lease,
license, permit, contract, property right or agreement will be an Excluded Asset
only to the extent and for so long as the consequences specified above will
result and will cease to be an Excluded Asset and will become subject to the
Lien granted hereunder, immediately and automatically, at such time as such
consequences will no longer result, (e) any portion of the issued and
outstanding Equity Interests of a Subsidiary not required to be subject to a
perfected lien in favor of the Administrative Agent in accordance with
Section 5.09(b) hereof, (f) any applications for trademarks or service marks
filed in the United States Patent and Trademark Office (“PTO”), or any successor
office thereto pursuant to 15 U.S.C. §1051 Section 1(b) unless and until
evidence of use of the mark in interstate commerce is submitted to the PTO
pursuant to 15 U.S.C. §1051 Section 1(c) or Section 1(d), (g) Equity Interests
in entities where a Loan Party holds 50% or less of the outstanding Equity
Interests of such entity, to the extent a pledge of such Equity Interests is
prohibited by the organizational documents or agreements with the other equity
holders of such entity and (h) any assets as to which the Administrative Agent
has determined in its sole discretion that the collateral value thereof is
insufficient to justify the difficulty, time and/or expense of obtaining a
perfected security interest therein.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank, the Swingline Lender, or any other recipient of any payment to
be made by or on account of any obligation of the Borrower or any of its
Subsidiaries hereunder or under any Loan Document, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such Person is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower (or any of its Subsidiaries with respect to
any payments thereby) is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the








10

--------------------------------------------------------------------------------




Borrower under Section 2.19(b)), any withholding tax resulting from any law in
effect (including FATCA) on the date such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Fixed Charge Coverage Ratio” has the meaning assigned to such term in Section
6.11(b).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds








11

--------------------------------------------------------------------------------

for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made and (b) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guaranteeing
person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding current (as
opposed to long-term) accounts payables incurred in the ordinary course of
business and Earnout Payments), (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person (other than Earnout Payments), (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current (as opposed to long term) accounts payables incurred in the
ordinary course of business and Earnout Payments), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
obligations of such Person under Sale and Leaseback Transactions.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.  It
is understood and agreed that any Milestone Payments shall not constitute
Indebtedness unless such Milestone Payments qualify as debt, indebtedness or
liabilities under GAAP.








12

--------------------------------------------------------------------------------




“Indemnified Taxes” means Taxes, that are imposed on or with respect to any
payment made by the Borrower or any of its Subsidiaries hereunder or under any
Loan Document, other than Excluded Taxes and Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
September 2011 relating to the Borrower and the Transactions.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or such other period if acceptable to each Lender) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of an outstanding
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A. and each other Lender designated
by the Borrower as an “Issuing Bank” hereunder that has agreed to such
designation (and is reasonably acceptable to the Administrative Agent), each in
its capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i).  Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a draw
made under a Letter of Credit.








13

--------------------------------------------------------------------------------




“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Presentation” means the Lender Presentation dated September 20, 2011 and
furnished to the Lenders.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which deposits in Dollars in an amount
equal to $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the Transactions.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.








14

--------------------------------------------------------------------------------




“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Revolving Lenders, Lenders having Revolving
Credit Exposures and unused Revolving Commitments representing more than 50% of
the sum of the aggregate Revolving Credit Exposures and the unused Aggregate
Revolving Commitment at such time and (ii) in the case of the Term Lenders,
Lenders holding outstanding Term Loans representing more than 50% of all
outstanding Term Loans.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole or (ii) the validity or enforceability of this Agreement or any
and all other Loan Documents or the rights or remedies of the Administrative
Agent and the Lenders thereunder.

“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01, contributed greater than five percent (5%)
of the Borrower’s Consolidated EBITDA for such period or (ii) which contributed
greater than five percent (5%) of the Borrower’s Consolidated Total Assets as of
such date; provided that, if at any time the aggregate amount of Consolidated
EBITDA or consolidated total assets attributable to all Domestic Subsidiaries
that are not Material Domestic Subsidiaries exceeds ten percent (10%) of the
Borrower’s Consolidated EBITDA for any such period or ten percent (10%) of the
Borrower’s Consolidated Total Assets as of the end of any such fiscal quarter,
the Borrower (or, in the event the Borrower has failed to do so within ten (10)
days, the Administrative Agent) shall designate sufficient Domestic Subsidiaries
as “Material Domestic Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means November 16, 2016.

“Milestone Payments” means any obligation of Borrower or any Subsidiary to pay
another Person an amount upon the satisfaction of certain milestones or
occurrence of certain events relating to a drug, including, without limitation,
payments due upon the approval of a drug by a Governmental Authority, the first
committed sale or launch of a drug, or the achievement of certain sale levels of
a drug.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.








15

--------------------------------------------------------------------------------




“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
flood certifications, environmental assessments and reports, mortgage tax
affidavits and declarations and other similar information and related
certifications as are requested by, and in form and substance reasonably
acceptable to, the Administrative Agent from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or to the Lenders or any of their Affiliates under any Swap Agreement
or any Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (but excluding
Excluded Taxes) arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Par” means Par Pharmaceutical, Inc., a wholly-owned subsidiary of the Borrower.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.








16

--------------------------------------------------------------------------------




“Participant Register” has the meaning set forth in Section 9.04.

“Patriot Act” has the meaning set forth in Section 9.13.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (i) all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business or a pharmaceutical product of) a Person or division or
line of business of a Person or (ii) greater than 50% of the Equity Interests in
a Person or division or line of business of a Person, or (iii) a long-term
exclusive license of rights to a drug or other product line of any Person, in
each case so long as at the time of and immediately after giving effect thereto,
(a) no Default has occurred and is continuing or would arise after giving effect
thereto, (b) such Person or division or line of business is engaged in the same
or a similar or complementary line of business as the Borrower and the
Subsidiaries or business reasonably related thereto, (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary under Section
5.09 shall have been taken, (d) after giving effect thereto on a Pro Forma Basis
after giving effect to such acquisition (but without giving effect to any
synergies or cost savings other than Permitted Synergies and Cost Savings), (A)
the Fixed Charge Coverage Ratio is equal to or greater than 2.00 to 1.00 and (2)
the Leverage Ratio is equal to or less than 2.50 to 1.00, in each case with such
covenants recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms as if it were incurred as of the first day of such
testing period) had occurred on the first day of each relevant period for
testing such compliance and, if the aggregate consideration (other than
royalties or Milestone Payments or Earnout Payments based on sales of a product)
paid in respect of such acquisition exceeds $75,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower to such effect, together with all relevant financial information,
statements and projections reasonably requested by the Administrative Agent
(provided that this clause (d) shall not apply if the aggregate consideration
paid in respect of such acquisition, when taken together with the aggregate
consideration paid in respect of all other acquisitions, does not exceed
$25,000,000 during any fiscal year of the Borrower), (e) in the case of an
acquisition or merger involving the merger or consolidation of the Borrower, the
Borrower is the surviving entity of such merger and/or consolidation, and (f) in
the case of an acquisition or merger involving the merger or consolidation of a
Subsidiary Guarantor, the surviving entity of such merger and/or consolidation
shall be a Subsidiary Guarantor.

“Permitted Encumbrances” means:

(a)   Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b)   carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, vendors; sureties’, and other like Liens imposed by law, arising in
the ordinary course of business and securing obligations that are not overdue by
more than forty-five (45) days or are being contested in compliance with Section
5.04;

(c)   pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 








17

--------------------------------------------------------------------------------




(d)   deposits to secure the performance of bids, trade contracts, leases,
licenses, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)   judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f)   easements, zoning restrictions, rights-of-way, restrictions, reservations,
title exceptions, encroachments, covenants and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary;

(g)   deposits, made in the ordinary course of business to secure liability to
insurance carriers;

(h)   inchoate Liens arising under ERISA to secure contingent liabilities of the
Borrower and the Subsidiaries;

(i)   statutory or common law Liens or rights of setoff of depository banks with
respect to funds of any Borrower or any Subsidiary at such banks to secure fees
and charges in connection with returned items or the standard fees and charges
of such banks in connection with the deposit accounts maintained by Borrower or
such Subsidiary at such banks (but not any other Indebtedness); and

(j)   licenses or other agreements entered in the ordinary course of business
under which the Borrower or any Subsidiary has granted rights to end users to
access and use the Borrower’s or any Subsidiary’s products, technology or
services.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)  investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)  fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;








18

--------------------------------------------------------------------------------




(e)  money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and

(f)  any other cash equivalent investments permitted by the Borrower’s
investment policy as such policy is in effect, and as disclosed to the
Administrative Agent, prior to the Effective Date and as such policy may be
amended, restated, supplemented or otherwise modified from time to time with the
consent of the Administrative Agent.

“Permitted Qualifying Indebtedness” means unsecured Indebtedness of the
Borrower; provided that (i) both immediately prior to and after giving effect
(including pro forma effect) thereto, no Default or Event of Default shall exist
or result therefrom, (ii) such Indebtedness matures after, and does not require
any scheduled amortization or other scheduled payments of principal prior to,
the date that is 181 days after the Maturity Date (it being understood that any
provision requiring an offer to purchase such Indebtedness as a result of a
change of control or asset sale shall not violate the foregoing restriction),
(iii) such Indebtedness is not guaranteed by any Subsidiary of the Borrower
other than the Subsidiary Guarantors (which guarantees, if such Indebtedness is
Subordinated Indebtedness, shall be expressly subordinated to the Obligations on
terms reasonably acceptable to the Administrative Agent), (iv) if any such
Indebtedness is Subordinated Indebtedness, the terms of such subordination shall
be reasonably acceptable to the Administrative Agent and (v) the aggregate
principal amount of senior Indebtedness (i.e., not Subordinated Indebtedness)
permitted to be issued or incurred under this definition shall not exceed
$100,000,000 during the term of this Agreement.

“Permitted Synergies and Cost Savings” means, for any period, projected or
anticipated future synergies, cost savings and restructuring charges expected to
arise from any Permitted Acquisition for such period so long as and only to the
extent that such future synergies, cost savings and restructuring charges
either:

(a) are permitted to be included as pro forma adjustments under Regulation S-K
or Regulation S-X whether or not the pro forma reporting is required under
applicable law; or

(b) are certified in writing by the Borrower, so long as:

(i)

such synergies, cost savings and restructuring charges are reasonably expected
to be realized within twelve (12) months after such Permitted Acquisition;

(ii)

the aggregate amount of all synergies, cost savings and restructuring charges
added back to Consolidated EBITDA of the Borrower and its consolidated
Subsidiaries during such period does not exceed $15,000,000; and

(iii)

the aggregate amount of such cost savings or synergies with respect to such
Permitted Acquisition does not exceed the greater of (A) 25% of the Consolidated
EBITDA (excluding clause (2) of the definition thereof) of any and all Persons
acquired or, in the case of an asset acquisition, that is fairly attributable to
the assets acquired as a result of such Permitted Acquisition and (B)
$5,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and








19

--------------------------------------------------------------------------------




in respect of which the Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary.

“Prepayment Event” means:

(a)

any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than dispositions described in Section 6.03(a); or

(b)

any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of the
Borrower or any Subsidiary with a fair market value immediately prior to such
event equal to or greater than $25,000,000; or

(c)

the issuance by the Borrower of any Equity Interests, or the receipt by the
Borrower of any capital contribution, in an aggregate amount in excess of
$100,000,000 from and after the Effective Date; or

(d)

the incurrence by the Borrower or any Subsidiary of any Indebtedness (other than
Loans), other than Indebtedness permitted under Section 6.01 or permitted by the
Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Regulation S-K” means Regulation S-K under the Securities Act.

“Regulation S-X” means Regulation S-X under the Securities Act.








20

--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial aggregate amount of the Revolving
Lenders’ Revolving Commitments is $100,000,000.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
to such Person or its subsidiaries as lessee.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Lender and each Issuing Bank in respect of its Loans and
LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks and
the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

“Securities Act” means the United States Securities Act of 1933.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), in form and substance reasonably satisfactory
to the Administrative Agent, between the Loan Parties and the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, and any other pledge or security agreement entered into, after the date
of this








21

--------------------------------------------------------------------------------




Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.

“Solvent” means, in reference to the Borrower, (i) the fair value of the assets
of the Borrower and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of the Borrower
and its Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted after the Effective Date.

“Specified Representations” means the representations and warranties contained
in Sections 3.01, 3.02, 3.03, 3.07, 3.08, 3.12, 3.16 and 3.17.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Strativa Restructuring Charges” means, with respect to any period, the
Borrower’s costs related to the restructuring of the Strativa Pharmaceuticals
division of the Borrower, including, but not limited to, intangible asset
impairments, severance and other employee-related costs, sample inventory
write-downs and commercial inventory write-downs.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.








22

--------------------------------------------------------------------------------




“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Domestic Subsidiary.  The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit F (including any and all supplements thereto) and
executed by each Subsidiary Guarantor.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Target” means Anchen Incorporated.

“Target Material Adverse Effect” means any event, occurrence, fact or change
that, individually or in the aggregate with all such events, occurrences, facts
or changes, has, has had or would reasonably be expected to have a material
adverse effect on (i) the business, assets, liabilities, properties, financial
condition or results of operations of the Target and its subsidiaries taken as a
whole or (ii) the ability of the Target to consummate the transactions
contemplated by the Acquisition Agreement on a timely basis, except that any
event, occurrence, fact, condition or change resulting from any of the following
shall not be deemed a Material Adverse Effect: (1) any change in conditions in
the United States, foreign or global economy or capital or financial markets,
including any change in interest or exchange rates; (2) any regulatory,
political or economic condition generally affecting the generic pharmaceuticals
industry; (3) changes in United States generally accepted accounting principles
or the interpretation or enforcement thereof by a United States or foreign,
federal, state, local or other governmental, administrative or regulatory
authority, agency, bureau, commission, department or other governmental or
administrative instrumentality, subdivision, court, arbitrator, tribunal or body
(each, an “Authority”); (4) the execution and announcement of the Acquisition
Agreement, including any effect on customer, supplier, distributor, licensor,
licensee, employee or similar relationships resulting therefrom; (5) the
adoption, implementation, promulgation, repeal, modification or reinterpretation
by any Authority of any order, writ, injunction (temporary or permanent),
sanction, judgment, ruling or decree of any Authority, government program,
industry standard or any applicable (x) federal, state, local, foreign,
international, multination or administrative law (including common law),
statute, code, ordinance, rule, regulation or other requirement or (y) binding
judicial or administrative interpretation of any of the foregoing or any
governmental requirements or restrictions of any kind; or (6) any natural
disaster, hostilities, act of terrorism or war (whether declared, pending or
threatened) or the material escalation or material worsening of any such natural
disaster, hostilities, acts of terrorism or war; except, in the case of each of
(1), (2), (3), (5) and (6), for any such event, occurrence, fact, condition or
change that has a disproportionate








23

--------------------------------------------------------------------------------

effect on the Target and its subsidiaries, taken as a whole, as compared to
other participants in the businesses and industries in which the Target and its
subsidiaries operate.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $350,000,000 on the date of this Agreement.  After advancing the Term
Loan, each reference to a Term Lender’s Term Loan Commitment shall refer to that
Term Lender’s Applicable Percentage of the Term Loans.

“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01.

“Termination Date” means (i) the 180th day from August 23, 2011 (the “180th
Day”) (as the 180th Day may be extended pursuant to this definition, the “Final
Date”); or (ii) that date that is 90 days from the 180th Day, if on the 180th
Day the conditions to the closing of the Anchen Acquisition (the “Acquisition
Closing”) set forth in Section 7.1 of the Acquisition Agreement shall not have
been satisfied but all other conditions to Acquisition Closing set forth in
Articles VII, VIII and IX of the Acquisition Agreement shall be satisfied or
waived or by their terms cannot be satisfied until or immediately preceding the
Acquisition Closing (but which conditions would be satisfied if the date and
time of the Acquisition Closing were the Final Date, as extended).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, the issuance of Letters of
Credit hereunder and the Anchen Acquisition.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION I.02.   Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

  








24

--------------------------------------------------------------------------------




SECTION I.03. Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
 The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders and decrees, of all Governmental Authorities.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any law shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), except that for purposes
of determining the accuracy of any representation or warranty, such reference or
definition shall only be to such law as in effect on the date the representation
and warranty was made, (c) any reference herein to any Person shall be construed
to include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION I.04.   Accounting Terms; GAAP

.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

SECTION I.05.   Status of Obligations

.  In the event that the Borrower or any other Loan Party shall at any time
issue or have outstanding any Subordinated Indebtedness, the Borrower shall take
or cause such other Loan Party to take all such actions as shall be necessary to
cause the Obligations to constitute senior indebtedness (however denominated) in
respect of such Subordinated Indebtedness and to enable the Administrative Agent
and






25

--------------------------------------------------------------------------------

and the Lenders to have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.  Without limiting the foregoing, the
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

ARTICLE II

The Credits




SECTION 2.01.   Commitments

.  Subject to the terms and conditions set forth herein, (a) each Revolving
Lender agrees to make Revolving Loans to the Borrower in Dollars from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) the amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (ii) the sum of the total
Revolving Credit Exposures exceeding the Aggregate Revolving Commitment, and (b)
each Term Lender with a Term Loan Commitment agrees to make a Term Loan to the
Borrower in Dollars on the Effective Date, in an amount equal to such Lender’s
Term Loan Commitment by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02.   Loans and Borrowings

.  (a)  Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
 The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.  Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05.  The Term
Loans shall amortize as set forth in Section 2.10.

(b)   Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16, 2.17 and 2.19 shall
apply to such Affiliate to the same extent as to such Lender; provided, however,
the Borrower shall  not be liable for any amounts in excess of what the Borrower
would pay if such Lender made such Eurodollar Loan directly); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c)   At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal








26

--------------------------------------------------------------------------------




to the entire unused balance of the Aggregate Revolving Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $500,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of eight (8) Eurodollar Borrowings
outstanding.

(d)   Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.   Requests for Borrowings

.  To request a Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three (3) Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing (other than a
Swingline Loan), not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:30 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i)   the aggregate amount of the requested Borrowing;

(ii)   the date of such Borrowing, which shall be a Business Day;

(iii)   whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)   in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)   the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04.   Intentionally Omitted

.

SECTION 2.05.   Swingline Loans

.  (a)  Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in Dollars to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000 or (ii) the sum of the total
Revolving Credit Exposures exceeding the Aggregate Revolving Commitment;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.

  








27

--------------------------------------------------------------------------------




(b)  To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to such Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c)   The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
 Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
 Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders.  The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

SECTION 2.06.   Letters of Credit

.  (a) General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Dollars
for its own account, in a form reasonably acceptable to the Administrative Agent
and the relevant Issuing Bank, at any time and from time to time during the
Availability Period and each Issuing Bank agrees to issue such Letters of Credit
requested to be issued by such Issuing Bank by Borrower subject to the terms and
conditions of this Section 2.06.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the relevant Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

 








28

--------------------------------------------------------------------------------




(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on the relevant Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the amount of the LC Exposure shall not exceed
$10,000,000 and (ii) the sum of the total Revolving Credit Exposures shall not
exceed the Aggregate Revolving Commitment.

(c)   Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date.

(d)   Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, each Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from each Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the relevant Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason.  Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e)   Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement not later than 3:30 p.m., New York City Time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City Time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City Time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $500,000, the Borrower may, subject to
the conditions to borrowing set








29

--------------------------------------------------------------------------------




forth herein, request in accordance with Section 2.03 or 2.05 that such payment
be financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount of such LC Disbursement and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the relevant Issuing Bank the amounts so received by it
from the Revolving Lenders.  Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the relevant Issuing Bank
or, to the extent that Revolving Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f)   Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder;
provided, however, that Borrower’s obligations hereunder shall not relieve the
Issuing Bank from any liability resulting from its failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  Neither the Administrative Agent, the
Revolving Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the relevant Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the








30

--------------------------------------------------------------------------------




terms of a Letter of Credit, each Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g)   Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement,
but such notice shall determine the time such payment is due.

(h)   Interim Interest.  If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made (whether directly or through a Loan), the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement (whether directly or through a Loan) when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of such Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.

(i)   Replacement of an Issuing Bank.  Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of an Issuing Bank.
 At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)   Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default








31

--------------------------------------------------------------------------------




with respect to the Borrower described in clause (h) or (i) of Article VII.
 Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than investments in money market mutual or similar
funds, such deposits shall not be invested by the Administrative Agent.  Other
than interest earned on such investments, such deposits shall not bear interest.
 Notwithstanding the foregoing, such deposits shall not be invested by the
Administrative Agent unless so requested by the Borrower and all such
investments shall be at the Borrower’s risk and expense.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure  representing greater than 50% of the total
LC Exposure), be applied to satisfy other Obligations.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.

(k)   Issuing Bank Agreements.  Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request.

SECTION 2.07.   Funding of Borrowings

.  (a)  Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that Term Loans shall be
made as provided in Section 2.01(b); provided further that Swingline Loans shall
be made as provided in Section 2.05.  The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City or Chicago and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

 








32

--------------------------------------------------------------------------------




(b)   Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08.   Interest Elections

.  (a)  Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
 Thereafter, the Borrower may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b)   To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.  Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to (i) elect an Interest Period for
Eurodollar Loans that does not comply with Section 2.02(d) or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
pursuant to which such Borrowing was made.

(c)   Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 








33

--------------------------------------------------------------------------------




(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)   If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09.   Termination and Reduction of Commitments

.  (a)  Unless previously terminated, (i) the Term Loan Commitments shall
terminate at 3:00 p.m. (New York City time) on the Termination Date or, if
earlier, on the date the Term Loans are funded and (ii) all other Commitments
shall terminate on the Maturity Date.

(b)   The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the sum of the Revolving Credit
Exposures would exceed the Aggregate Revolving Commitment.

(c)   The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied or the effective date may be extended if conditioned upon the
effectiveness of other credit facilities to any other date agreed to by
Administrative Agent.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

SECTION 2.10.   Repayment and Amortization of Loans; Evidence of Debt

.  (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day






34

--------------------------------------------------------------------------------

of a calendar month and is at least two (2) Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.  The Borrower shall
repay Term Loans on each date set forth below in the aggregate principal amount
set forth opposite such date (as adjusted from time to time pursuant to Section
2.11(a) and Section 2.11(c)):

 

Date

Amount

December 31, 2011

$4,375,000

March 31, 2012

$4,375,000

June 30, 2012

$4,375,000

September 30, 2012

$4,375,000

December 31, 2012

$8,750,000

March 31, 2013

$8,750,000

June 30, 2013

$8,750,000

September 30, 2013

$8,750,000

December 31, 2013

$13,125,000

March 31, 2014

$13,125,000

June 30, 2014

$13,125,000

September 30, 2014

$13,125,000

December 31, 2014

$17,500,000

March 31, 2015

$17,500,000

June 30, 2015

$17,500,000

September 30, 2015

$17,500,000

December 31, 2015

$43,750,000

March 31, 2016

$43,750,000

June 30, 2016

$43,750,000

September 30, 2016

$43,750,000




To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Borrower on the Maturity Date.




(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)   The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)   The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.   








35

--------------------------------------------------------------------------------




(e)   Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11.   Prepayment of Loans

.  

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11.  The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Revolving Borrowing, not
later than 11:00 a.m., New York City time, three (3) Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, each voluntary prepayment of
a Term Loan Borrowing shall be applied ratably to the Term Loans included in the
prepaid Term Loan Borrowing in such order of application as directed by the
Borrower and each mandatory prepayment of a Term Loan Borrowing shall be applied
in accordance with Section 2.11(c).  Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.13 and (ii) break funding
payments pursuant to Section 2.16.  

(b)   In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of the Subsidiary Guarantors in respect of any
Prepayment Event, the Borrower shall, immediately after such Net Proceeds are
received, prepay the Obligations as set forth in Section 2.11(c) below in an
aggregate amount equal to 100% of such Net Proceeds; provided that, in the case
of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Borrower or the
relevant Subsidiary Guarantor intends to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 180 days after
receipt of such Net Proceeds, to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) to be used in the
business of the Borrower and/or the Subsidiary Guarantors, and certifying that
no Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate; provided further that to the extent of any such Net Proceeds
therefrom that have not been so applied by the end of such 180 day period (or
committed to be applied by the end of the 180 day period and applied within 180
days after the end of such initial 180 day period), at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
applied.

(c)   All such amounts pursuant to Section 2.11(b) shall be applied to prepay
the Term Loans pro rata against the remaining installments thereof.

   








36

--------------------------------------------------------------------------------




(d)   If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the Aggregate Revolving Commitment, the
Borrower shall immediately repay Borrowings or cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
principal amount of all Revolving Credit Exposures to be less than or equal to
the Aggregate Revolving Commitment.

SECTION 2.12.   Fees

.  (a)  The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily amount of the Available Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Revolving Commitment terminates.  Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof.
 All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b)   The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure and (ii) to the relevant Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as such Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
 Unless otherwise specified above, participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third (3rd) Business Day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)   The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d)   All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the applicable Lenders.  Fees paid shall not be
refundable under any circumstances.

   








37

--------------------------------------------------------------------------------




SECTION 2.13     Interest

.  (a)  The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)   The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)   Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)   Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)   All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14.   Alternate Rate of Interest

.  If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b)   the Administrative Agent is advised by a Majority in Interest of the
Lenders of any Class that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 








38

--------------------------------------------------------------------------------




SECTION 2.15. Increased Costs

.  (a)  If any Change in Law shall:

(i)   impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;

(ii)   impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)   subject the Administrative Agent, any Lender, any Issuing Bank or any
other recipient of any payments to be made by or on account of any obligation of
the Borrower or any of its Subsidiaries hereunder to any Taxes on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes, (B) Excluded Taxes or (C) Other Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Loan or of maintaining its obligation to
make any such Loan or to increase the cost to such Person of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by Person hereunder, whether of principal, interest or
otherwise, then the Borrower will pay to such Person such additional amount or
amounts as will compensate such Person for such additional costs incurred or
reduction suffered.

(b)   If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c)   A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

(d)   Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further








39

--------------------------------------------------------------------------------




that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16.   Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default or as a result of any prepayment pursuant to
Section 2.11), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11 and is revoked in accordance therewith but excluding
the failure to borrow a Eurodollar Loan as a result of Section 2.14) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17.   Taxes

.  (a)  Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, the relevant Lender or the
relevant Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b)   In addition, the Borrower shall pay any Other Taxes imposed on or incurred
by the Administrative Agent, a Lender or an Issuing Bank to the relevant
Governmental Authority in accordance with applicable law.

(c)   The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error.   








40

--------------------------------------------------------------------------------




(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)   Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f)   If the Administrative Agent, an Issuing Bank, or a Lender determines, in
its reasonable discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.17 or
to which Borrower has paid to a Governmental Authority, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, or the amounts paid to the Governmental Authority by
the Borrower under this Section 2.17 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Issuing Bank or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Borrower, upon the request of the
Administrative Agent, such Issuing Bank, or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Issuing Bank or such Lender in the event the Administrative Agent, such
Issuing Bank or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent, an Issuing Bank, or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(g)   Each Lender and each Issuing Bank shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes or
Other Taxes, only to the extent that the Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender or
such Issuing Bank that are paid or payable by the Administrative Agent in
connection with this Agreement or any Loan Document and any reasonable expenses
arising therefrom or with respect thereto, whether or not such amounts were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 The indemnity under this Section 2.17(g) shall be paid within ten (10) days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount so paid or payable by the Administrative Agent.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(h)   If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. Federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be








41

--------------------------------------------------------------------------------




necessary for the Borrower and the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
Section 2.17(h), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

SECTION 2.18   Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

.  

(a)   The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., New York City time on the date when due (or as otherwise stated in Section
2.06(e)), in immediately available funds, without set-off or counterclaim.  Any
amounts received after the time such payment is due on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 10
South Dearborn Street, 7th Floor, Chicago, Illinois 60603, except payments to be
made directly to an Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof.
 Subject to the definition of Interest Period, if any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
 All payments hereunder shall be made in Dollars.  The Administrative Agent,
each Issuing Bank, and each Lender shall timely provide the Borrower with wire
instructions and other information reasonably requested to allow Borrower to
make its required payments within the time required.

(b)   Except as provided below in clause (c) of this Section 2.18, if at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)   Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower ) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Banks from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Obligations in connection with Banking Services Agreements and Swap
Agreements ratably, fifth, to pay an amount to the Administrative Agent equal to
one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC








42

--------------------------------------------------------------------------------




Disbursements, to be held as cash collateral for such Obligations, and sixth, to
the payment of any other Obligation due to the Administrative Agent or any
Lender by the Borrower.  The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Obligations.

(d)   At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section.  The Borrower hereby irrevocably authorizes the Administrative Agent to
make a Borrowing for the purpose of paying each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans) and that all such Borrowings shall be deemed to have
been requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable.

(e)   If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(f)   Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders or the Issuing Banks hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders or the Issuing Banks, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
relevant Lenders or each of the Issuing Banks, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

   








43

--------------------------------------------------------------------------------




(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(f) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19.   Mitigation Obligations; Replacement of Lenders

.  (a)  If any Lender requests compensation under Section 2.15, or the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender (or its Affiliates) pursuant to Section
2.17, then such Lender shall (and shall cause its Affiliates to) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)   If (i) any Lender requests compensation under Section 2.15 or (ii) if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) if any Lender becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the relevant Issuing Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments.  A Lender shall not
be required to make any such assignment and delegation if, prior to the assignee
agreeing to purchase such interests, rights, and obligations, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such  assignment and delegation cease to apply.

SECTION 2.20.   Expansion Option

.  The Borrower may from time to time elect to increase the Revolving
Commitments or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum increments of $5,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $150,000,000.  The Borrower may
arrange for any such increase or tranche to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Revolving Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Revolving Commitments, or to participate in such






44

--------------------------------------------------------------------------------

Incremental Term Loans, or extend Revolving Commitments, as the case may be;
provided that (i) each Augmenting Lender, shall be subject to the approval of
the Borrower and the Administrative Agent, which approvals shall not be
unreasonably withheld, (ii) no Augmenting Lender shall be the Borrower or any
Subsidiary or Affiliate of the Borrower and (iii) (x) in the case of an
Increasing Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit C hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit D hereto.  No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Revolving Commitments or Incremental Term
Loans pursuant to this Section 2.20.  Increases and new Revolving Commitments
and Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.  Notwithstanding the foregoing, no increase in
the Revolving Commitments (or in the Revolving Commitment of any Lender) or
tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and (b)
of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.11 and (ii) the
Administrative Agent shall have received documents (including legal opinions)
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrower to borrow hereunder after giving effect to such
increase.  On the effective date of any increase in the Revolving Commitments or
any Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Revolving Commitments (with such reborrowing
to consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.03).  The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurodollar
Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods.  The Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans and the initial Term
Loans, (b) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans and the initial
Term Loans; provided that (i) the terms and conditions applicable to any tranche
of Incremental Term Loans maturing after the Maturity Date may provide for
material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date and (ii) the
Incremental Term Loans may be priced differently than the Revolving Loans and
the initial Term Loans.  Incremental Term Loans may be made hereunder pursuant
to an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20; provided that any such








45

--------------------------------------------------------------------------------

Incremental Term Loan Amendment shall require that any waivers or amendments of
Section 4.02 (including the waiver of any Default that has the effect of waiving
the conditions in Section 4.02) shall also require the written consent or
approval of Lenders having Revolving Credit Exposures and unused Commitments in
respect of Revolving Loans representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments in respect of Revolving Loans.
 Nothing contained in this Section 2.20 shall constitute, or otherwise be deemed
to be, a commitment on the part of any Lender to increase its Commitment
hereunder, or provide Incremental Term Loans, at any time.

 

SECTION 2.21.   Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a)   fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);

(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders, the Majority
in Interest of the Revolving Lenders or the Majority in Interest of the Term
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)   so long as no Default has occurred and is continuing, all or any part of
the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages  but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments;

(ii)   if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii)   if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)   if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (ii) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

  








46

--------------------------------------------------------------------------------




(v)  if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the relevant Issuing
Banks until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or any Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the Swingline Lender or
such Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.




In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.




ARTICLE III

Representations and Warranties




The Borrower represents and warrants to the Lenders that:

SECTION 3.01.   Organization; Powers; Subsidiaries

.  Each of the Borrower and its Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.  Schedule 3.01 hereto (as supplemented from time to
time) identifies each Subsidiary, noting whether such Subsidiary is a Material
Domestic Subsidiary, the jurisdiction of its incorporation or organization, as
the case may be, the percentage of issued and outstanding shares of each class
of its capital stock or other equity interests owned by the Borrower and the
other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding.  All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully








47

--------------------------------------------------------------------------------

paid and nonassessable and all such shares and other equity interests indicated
on Schedule 3.01 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary free and clear of
all Liens, other than Liens created under the Loan Documents or permitted under
Section 6.02.

 

SECTION 3.02.   Authorization; Enforceability

.  The Transactions are within each Loan Party’s organizational powers and have
been duly authorized by all necessary organizational actions and, if required,
actions by equity holders.  The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03.   Governmental Approvals; No Conflicts

.  The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and those not yet
required and except for filings necessary to perfect Liens created pursuant to
the Loan Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate in
any material respect or result in a default under any indenture, material
agreement or other material instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries, other than Liens created under the Loan Documents.

SECTION 3.04.   Financial Condition; No Material Adverse Change

.  (a)  The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2010 reported on by Deloitte &
Touche LLP, independent public accountants, and (ii) as of and for the fiscal
quarter ended June 30, 2011, certified by its chief financial officer.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b)   Since December 31, 2010, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

SECTION 3.05   Properties

.  (a)  Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.  

(b)   Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

  








48

--------------------------------------------------------------------------------




SECTION 3.06. Litigation, Environmental and Labor Matters

.  (a) There are no actions, suits, proceedings or investigations by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that involve this Agreement or the Transactions in a manner that is or could
reasonably be expected to be adverse to the Lenders.

(b)   Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any
reasonable basis for any Environmental Liability.

(c)   There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened, which could
reasonably be expected to result in a Material Adverse Effect.  The payments
made to employees of the Borrower and its Subsidiaries have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law relating to such matters, and
all material payments due from the Borrower or any of its Subsidiaries, or for
which any claim may be made against the Borrower or any of its Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as liabilities on the books of the Borrower or such
Subsidiary.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement under which the Borrower or any of its
Subsidiaries is bound.

SECTION 3.07.   Compliance with Laws and Agreements

.  (a) Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b)   Neither the Borrower nor any Subsidiary (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

(c)   Each of the Borrower and its Subsidiaries is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act.  No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.








49

--------------------------------------------------------------------------------


SECTION 3.08   Investment Company Status

.  Neither the Borrower nor Par is required to register as an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09   Taxes

.  Each of the Borrower and its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10   ERISA

.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.11   Disclosure

.  As of the Effective Date, and except as otherwise disclosed in the Borrower’s
public filings with the SEC prior to the Effective Date, the Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which the Borrower or any Subsidiary is subject, and all other
matters known to the Borrower as of the Effective Date, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  All written or formally presented information, including the
Information Memorandum, other than any projections and information of a general
economic or general industry nature, furnished by the Borrower or any Subsidiary
to the Administrative Agent, any of its Affiliates or any Lender pursuant to or
in connection with this Agreement or any other Loan Document, taken as a whole
together with all other written information so delivered on or prior to any date
of determination and all information contained in regular or periodic reports
filed by or on behalf of the Borrower with the SEC on or prior to such date is
(or will when furnished be) complete and correct in all material respects and
does not (or will not when furnished) contain any untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made; provided that, with respect to forecasts or
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time so furnished and, if furnished prior to the Effective
Date, as of the Effective Date (it being understood by the Administrative Agent
and the Lenders that any such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower or its Subsidiaries, that no assurances can be given that such
projections will be realized and that actual results may differ materially from
such projections).

SECTION 3.12.   Federal Reserve Regulations

No part of the proceeds of any Loan have been used or will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

SECTION 3.13   Liens

There are no Liens on any of the real or personal properties of the Borrower or
any Subsidiary except for Liens permitted by Section 6.02.

SECTION 3.14.   No Default

.  No Default or Event of Default has occurred and is continuing.

SECTION 3.15.   No Burdensome Restrictions

.  The Borrower is not subject to any Burdensome Restrictions except Burdensome
Restrictions permitted under Section 6.08.

  








50

--------------------------------------------------------------------------------




SECTION 3.16.Solvency

.  Immediately after the consummation of the Transactions to occur on the
Effective Date, the Borrower and its Subsidiaries, taken as a whole, are and
will be Solvent.

SECTION 3.17  Use of Proceeds

.  The proceeds of the Revolving Loans will be used only to finance the working
capital needs, and for general corporate purposes, of the Borrower and its
Subsidiaries, including, without limitation, the financing of Permitted
Acquisitions, but excluding the Anchen Acquisition.  The proceeds of the Term
Loans will be used only to finance the Anchen Acquisition and for general
corporate purposes of the Borrower and its Subsidiaries.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 3.18.   Security Interest in Collateral

.  During a Collateral Period, the provisions of this Agreement and the other
Loan Documents create legal and valid perfected Liens on all the Collateral in
favor of the Administrative Agent, for the benefit of the Secured Parties, and
such Liens constitute perfected and continuing Liens on the Collateral, securing
the Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

ARTICLE IV

Conditions




SECTION 4.01.   Effective Date

.  The obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit hereunder shall not become effective until the date on
which the Administrative Agent shall have reasonably determined in good faith
that each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a)   The Administrative Agent (or its counsel) shall have received from (i)
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) each initial Subsidiary Guarantor either (A) a counterpart of
the Subsidiary Guaranty signed on behalf of such Subsidiary Guarantor or (B)
written evidence satisfactory to the Administrative Agent (which may include
telecopy or electronic transmission of a signed signature page of the Subsidiary
Guaranty) that such Subsidiary Guarantor has signed a counterpart of the
Subsidiary Guaranty.

(b)   The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of K&L Gates LLP, counsel for the Loan Parties, substantially in the form
of Exhibit B, and covering such other matters relating to the Loan Parties, the
Loan Documents or the Transactions as the Administrative Agent shall reasonably
request.  The Borrower hereby requests such counsel to deliver such opinion.

(c)   The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably






51

--------------------------------------------------------------------------------




satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E and (ii) to the
extent reasonably requested by the Administrative Agent, all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act.

(d)   The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (i) that the Specified Representations shall
be true and correct giving effect to the Transactions and (ii) compliance with
the condition set forth in paragraph (b) of Section 4.02; provided however, that
notwithstanding anything herein to the contrary, solely for the purpose of such
certificate, clause (c) of Article VII shall only be deemed to apply to the
Specified Representations on the Effective Date.

(e)   The Administrative Agent shall have received a written certification from
a Financial Officer of the Borrower that, after giving effect to the Anchen
Acquisition and any incurrence of Indebtedness in connection therewith, the
Borrower and its Subsidiaries, on a consolidated basis, are Solvent and will be
Solvent subsequent to incurring the Indebtedness in connection with the Anchen
Acquisition.

(f)   The Administrative Agent shall have received a written termination from
the Borrower terminating the commitments under the Credit Agreement dated
October 1, 2010 among the Borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent thereunder upon the Effective Date and all
Indebtedness thereunder shall have been repaid in full and the Administrative
Agent shall have received satisfactory evidence thereof.

(g)   The Administrative Agent shall be satisfied that the Anchen Acquisition
will be consummated pursuant to the Acquisition Agreement, substantially
concurrently with the initial funding of Loans hereunder, and no provision
thereof shall have been amended, consented or waived in a manner materially
adverse to the Lenders without the prior written consent of the Administrative
Agent (it being understood and agreed that changes to purchase price and
transaction structure shall be deemed to be materially adverse to the Lenders).
 The sources and uses of funding for the Transactions shall be reasonably
satisfactory to the Administrative Agent.

(h)   The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary in
connection with the Anchen Acquisition and required for closing the Anchen
Acquisition pursuant to the Acquisition Agreement, the Transactions and, to the
extent required to be obtained as of the Effective Date, the continuing
operations of the Borrower and its Subsidiaries, taking into account the Anchen
Acquisition, have been obtained and are in full force and effect.

(i)   The Administrative Agent shall have received a certificate from the
Borrower dated as of the Effective Date certifying that, after giving effect to
the Transactions, neither the Borrower, the Target nor any of their respective
Subsidiaries shall have any material Indebtedness for borrowed money other than
the credit facility evidenced by this Agreement and other Indebtedness expressly
contemplated by the Acquisition Agreement and this Agreement.

(j)   The Administrative Agent shall have received an officer’s certificate from
the Borrower that certifies that at the time of and immediately after giving
effect (including effect on a Pro Forma Basis) to the Transactions (including
the Anchen Acquisition), (i) the Fixed Charge








52

--------------------------------------------------------------------------------




Coverage Ratio is not less than 2.00 to 1.00 and (ii) the Leverage Ratio is not
more than 2.25 to 1.00, in each case based on the financial results of the
Borrower as of its most recently ended fiscal quarter for which the Borrower has
publicly disclosed its financial statements, but adjusted on a Pro Forma Basis
to give effect to the Transactions (including the Anchen Acquisition).

(k)   The Administrative Agent shall have received a copy of a certificate from
the Target certifying that the Acquisition Agreement Representations shall be
true and correct in all material respects.

(l)   No Target Material Adverse Effect shall have occurred.

(m)   The Administrative Agent shall have received all fees and other amounts
due and payable to the Lenders, the Administrative Agent and their applicable
Affiliates on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on the
Termination Date (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02.   Each Credit Event

.  The obligation of each Lender to make a Loan on the occasion of any
Borrowing, and of the Issuing Banks to issue, amend, renew or extend any Letter
of Credit (other than on the Effective Date), is subject to the satisfaction of
the following conditions:

(a)   The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.

(b)   At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants




Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or have been
Cash Collateralized and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

SECTION 5.01.   Financial Statements and Other Information

.  The Borrower will furnish to the Administrative Agent and each Lender:

 








53

--------------------------------------------------------------------------------




(a)  within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied for the period covered thereby;

(b)   within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied for the period
covered thereby, subject to normal year-end audit adjustments and the absence of
footnotes;

(c)   within five (5) Business Days after any delivery or deemed delivery of
financial statements under clause (a) or (b) above, and in any event within the
ninety (90) or forty-five (45) day periods specified therein, a certificate of a
Financial Officer of the Borrower (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d)   promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and

(e)   promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to








54

--------------------------------------------------------------------------------




provide paper copies of the compliance certificates required by clause (c) of
this Section 5.01 to the Administrative Agent.

SECTION 5.02.   Notices of Material Events

.  The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

(a)   the occurrence of any Default;

(b)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d)   any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.   Existence; Conduct of Business

.  The Borrower will, and will cause each of its Material Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, qualifications, licenses,
permits, privileges, franchises, governmental authorizations and intellectual
property rights material to the conduct of its business, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution not prohibited under Section
6.03.

SECTION 5.04.   Payment of Obligations

.  The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05.   Maintenance of Properties; Insurance

.  The Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, (i) insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations and (ii) all insurance required pursuant to the Collateral Documents.
 During a Collateral Period, the Borrower shall deliver to the Administrative
Agent endorsements (x) to all “All Risk” physical damage insurance policies on
all of the Loan Parties’ tangible personal property and assets insurance
policies naming the Administrative Agent as lender loss payee, and (y) to all
general liability and other liability policies naming the Administrative Agent
an additional insured.  In the event the Borrower or any of its Subsidiaries at
any time or times hereafter shall fail to obtain or maintain any of the policies
or insurance required herein or to pay any premium in whole or in part relating
thereto during a Collateral Period, then the Administrative Agent, without
waiving or releasing any obligations or resulting Default








55

--------------------------------------------------------------------------------

 hereunder, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto which the Administrative
Agent deems advisable.  All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement.
 During a Collateral Period, the Borrower will furnish to the Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.

 

SECTION 5.06.   Books and Records; Inspection Rights

.  The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in accordance with GAAP and applicable laws.  The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender (pursuant
to a request made through the Administrative Agent), at reasonable times upon
reasonable prior notice (but not more than once annually if no Event of Default
has occurred and is continuing), to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided, that so
long as no Event of Default has occurred and is continuing, the Administrative
Agent and its designated representatives and the Lenders shall not be reimbursed
for more than one such visit and inspection per year.  The Borrower acknowledges
that, subject to Section 9.12, the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.

SECTION 5.07.   Compliance with Laws and Material Contractual Obligations

.  The Borrower will, and will cause each of its Subsidiaries to, (i) comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including without limitation Environmental
Laws) and (ii) perform in all material respects its obligations under material
agreements to which it is a party, in each case except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

SECTION 5.08.   Use of Proceeds

.  The proceeds of the Revolving Loans will be used only to finance the working
capital needs, and for general corporate purposes, of the Borrower and its
Subsidiaries, including, without limitation, the financing of Permitted
Acquisitions, but excluding the Anchen Acquisition.  The proceeds of the Term
Loans will be used only to finance the Anchen Acquisition and for general
corporate purposes of the Borrower and its Subsidiaries.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09.   Subsidiary Guaranty; Pledges; Additional Collateral; Further
Assurances

.  

(a)   As promptly as possible but in any event within forty-five (45) days (or
such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a Material Domestic Subsidiary or any Subsidiary qualifies
independently as, or is designated by the Borrower or the Administrative Agent
as, a Subsidiary Guarantor pursuant to the definition of “Material Domestic
Subsidiary”, the Borrower shall provide the Administrative Agent with written
notice thereof setting forth information in reasonable detail describing the
material assets of such Person and shall cause each such Subsidiary which also
qualifies as a Material Domestic Subsidiary to deliver to the Administrative
Agent a joinder to the Subsidiary Guaranty and, during a Collateral Period, the
Security Agreement (in each case, in the form contemplated thereby) 








56

--------------------------------------------------------------------------------




pursuant to which such Subsidiary agrees to be bound by the terms and provisions
thereof, such Subsidiary Guaranty and the Security Agreement to be accompanied
by appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(b)   Within forty-five (45) days (or such later date as may be agreed upon by
the Administrative Agent) following a Collateral Trigger Date, and at all other
times during a Collateral Period, the Borrower will cause, and will cause each
other Loan Party to cause, all of its owned property (whether real, personal,
tangible, intangible, or mixed but excluding Excluded Assets) to be subject to
first priority, perfected Liens in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Obligations in accordance with the
terms and conditions of the Collateral Documents, subject in any case to
Permitted Encumbrances.  During a Collateral Period, and without limiting the
generality of the foregoing, the Borrower (i) will cause the Applicable Pledge
Percentage of the issued and outstanding Equity Interests of each Pledge
Subsidiary directly owned by the Borrower or any other Loan Party (other than
Excluded Assets) to be subject to a first priority, perfected Lien in favor of
the Administrative Agent to secure the Obligations in accordance with the terms
and conditions of the Collateral Documents or such other pledge and security
documents as the Administrative Agent shall reasonably request and (ii) will,
and will cause each Subsidiary Guarantor to, deliver Mortgages and Mortgage
Instruments with respect to real property (other than Excluded Assets) owned by
the Borrower or such Subsidiary Guarantor to the extent, and within such time
period as is, reasonably required by the Administrative Agent.  Notwithstanding
the foregoing, no such pledge agreement in respect of the Equity Interests of a
Foreign Subsidiary shall be required hereunder to the extent the Administrative
Agent or its counsel determines that such pledge would not provide material
credit support for the benefit of the Secured Parties pursuant to legally valid,
binding and enforceable pledge agreements.

(c)   During a Collateral Period, and without limiting the foregoing, the
Borrower will, and will cause each Subsidiary to, execute and deliver, or cause
to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time during
a Collateral Period, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Borrower.

(d)   If any assets (including any real property or improvements thereto or any
interest therein) are acquired by a Loan Party after the Effective Date (other
than Excluded Assets) and during a Collateral Period (other than assets
constituting Collateral under the Security Agreement that become subject to the
Lien under the Security Agreement upon acquisition thereof), the Borrower will
notify the Administrative Agent thereof, and, if requested by the Administrative
Agent, the Borrower will cause such assets to be subjected to a Lien securing
the Obligations to the extent required by the Collateral Documents and will
take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrower.

(e)   Upon the occurrence of a Collateral Release Date, and so long as no
Default or Event of Default is then continuing, (i) any Liens granted to the
Administrative Agent pursuant to the








57

--------------------------------------------------------------------------------




requirements of this Section 5.09 (such clauses, collectively, the “Collateral
Requirements”) which remain in effect at such time shall be promptly released by
the Administrative Agent upon receipt by the Administrative Agent of written
notice from the Borrower (and the Administrative Agent agrees to execute and
deliver any documents or instruments reasonably requested by the Borrower and in
form and substance reasonably satisfactory to the Administrative Agent to
evidence the release of all Collateral, all at the expense of the Borrower) and
(ii) the Collateral Requirements shall be suspended and of no effect unless and
until a subsequent Collateral Trigger Date occurs following the occurrence of
such Collateral Release Date, at which time the Collateral Requirements shall
again become fully effective and binding upon the Borrower and the other Loan
Parties in all respects, and the Borrower hereby acknowledges and agrees that it
will, and will cause each other Loan Party to, grant or re-grant the security
interests in the Collateral pursuant to comparable Collateral Documents within
15 days of such Collateral Trigger Date (or such later date as may be agreed
upon by the Administrative Agent), all in accordance with the Collateral
Requirements.

ARTICLE VI

Negative Covenants




Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or have been Cash
Collateralized and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01.   Indebtedness

.  The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

(a)   the Obligations;

(b)   Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof;

(c)   Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to the
limitations set forth in Section 6.04(d) and shall be evidenced by a promissory
note that shall be pledged to the Administrative Agent during any Collateral
Period;

(d)   Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;

(e)   Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $30,000,000 at any time outstanding;

 








58

--------------------------------------------------------------------------------




(f)    Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;

(g)   Indebtedness of the Borrower or any Subsidiary secured by a Lien on any
asset (not constituting Collateral) of the Borrower or any Subsidiary; provided
that the aggregate outstanding principal amount of Indebtedness permitted by
this clause (g) shall not in the aggregate exceed $10,000,000 at any time;

(h)   Permitted Qualifying Indebtedness; and

(i)   other unsecured Indebtedness in an aggregate principal amount not
exceeding $30,000,000 at any time outstanding; and

(j)   Indebtedness under Swap Agreements permitted under Section 6.05.

SECTION 6.02.   Liens

.  The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

(a)   Liens created pursuant to any Loan Document;

(b)   Permitted Encumbrances;

(c)   any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(d)   any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(e)   Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and (iv)
such security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary; and

(f)   Liens on assets (not constituting Collateral) of the Borrower and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed $10,000,000.

 








59

--------------------------------------------------------------------------------




SECTION 6.03    Fundamental Changes and Asset Sales

.  (a) The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets (including
pursuant to a Sale and Leaseback Transaction), or any of the Equity Interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:

(i)   any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(ii)   any Subsidiary may merge into the Borrower or another Subsidiary provided
that if one of the parties to such merger is a Loan Party, then the surviving
entity is shall be a Loan Party (provided that any such merger involving the
Borrower must result in the Borrower as the surviving entity);

(iii)   any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or another Subsidiary, provided that if such Subsidiary
is a Loan Party, such other Subsidiary shall also be a Loan Party;

(iv)   the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology and other intellectual property
in the ordinary course of business, and (D) make any other sales, transfers,
leases or dispositions that, together with all other property of the Borrower
and its Subsidiaries previously leased, sold or disposed of as permitted by this
clause (D) during the term of this Agreement, does not exceed fifteen percent
(15%) of Consolidated Tangible Assets as of the most recently ended fiscal
quarter of the Borrower; and

(v)   ParCare, Ltd. and Nutriceutical Resources, Inc. or any other Subsidiary
that is not a Loan Party may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.

(b)   The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c)   The Borrower will not, nor will it permit any of its Subsidiaries to,
change its fiscal year from the basis in effect on the Effective Date.

SECTION 6.04.   Investments, Loans, Advances, Guarantees and Acquisitions

.  The Borrower will not, and will not permit any of its Subsidiaries to, (i)
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or (ii) purchase or
otherwise acquire (in one transaction or a series of transactions) any Person or
any assets of any other Person constituting a business unit, division, product
line or line of business or a pharmaceutical product of such Person, or (iii)
acquire an exclusive long-term license of rights to a drug or other product line
of any Person (each, an “Investment”; it being understood and agreed that, for
the avoidance of doubt, royalties, Milestone Payments or






60

--------------------------------------------------------------------------------

Earnout Payments based on sales of a product shall not constitute Investments),
except:

 

(a)   Permitted Investments;

(b)   Permitted Acquisitions and the Anchen Acquisition;

(c)   Investments by the Borrower and its Subsidiaries existing on the date
hereof in the capital stock of its Subsidiaries existing on the date hereof and
to be made in Edict Pharmaceuticals Private Limited as required by the Edict
Acquisition and Investments in new Domestic Subsidiaries which are created by
Borrower or any Domestic Subsidiary after the date hereof so long as Borrower
complies with Section 5.09;

(d)   Investments, loans or advances made by the Borrower in or to any
Subsidiary (including a new Subsidiary) and made by any Subsidiary in or to the
Borrower or any other Subsidiary (provided that not more than an aggregate
amount of $25,000,000 in investments, loans or advances or capital contributions
may be made and remain outstanding, at any time, by Loan Parties to Subsidiaries
which are not Loan Parties);

(e)   Indebtedness permitted by Section 6.01;

(f)   Investments permitted under Section 6.03; and

(g)   any other Investment, loan or advance (other than acquisitions) so long as
the aggregate amount of all such Investments, loans and advances does not exceed
$100,000,000 at any time outstanding.

SECTION 6.05   Swap Agreements

.  The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any Swap Agreement, except (a) Swap Agreements entered into to hedge or
mitigate risks to which the Borrower or any Subsidiary has actual exposure
(other than those in respect of Equity Interests of the Borrower or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

SECTION 6.06.   Transactions with Affiliates

.  The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and its
wholly owned Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.07.

SECTION 6.07.   Restricted Payments

The Borrower will not, and will not permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except (a) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (c) the Borrower may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries and (d) the Borrower and its
Subsidiaries may make any other Restricted Payment so long as no Default or
Event of Default has occurred and is continuing prior to making such Restricted
Payment or would arise after giving effect (including giving effect on a Pro
Forma Basis) thereto and the aggregate amount of all such Restricted Payments
during the term of this Agreement does not exceed $50,000,000.

 






61

--------------------------------------------------------------------------------

 

SECTION 6.08.   Restrictive Agreements

The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to holders of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and the Equity
Interests of such Subsidiary and such sale is permitted hereunder, (iii) the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to Indebtedness permitted by this Agreement if such restrictions or
conditions are customary for such Indebtedness and no more restrictive than the
comparable restrictions and conditions set forth in this Agreement and (iv)
clause (a) of the foregoing shall not apply to customary provisions in leases
and other contracts restricting the assignment thereof.

SECTION 6.09.   Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness or any
Indebtedness from time to time outstanding under the Subordinated Indebtedness
Documents.  Furthermore, the Borrower will not, and will not permit any
Subsidiary to, amend the Subordinated Indebtedness Documents or any document,
agreement or instrument evidencing any Indebtedness incurred pursuant to the
Subordinated Indebtedness Documents (or any replacements, substitutions,
extensions or renewals thereof) or pursuant to which such Indebtedness is issued
where such amendment, modification or supplement provides for the following or
which has any of the following effects:

(a)

increases the overall principal amount of any such Indebtedness (unless such
increase could be increased at such time under Section 6.01);

(b)

amends or modifies any provision in any manner which would cause such
Subordinated Indebtedness to no longer qualify for Permitted Qualifying
Indebtedness; and

(c)

to the extent such amendment, modification or waiver could reasonably be
expected to be adverse in any material respect to the Lenders.




SECTION 6.10.   Sale and Leaseback Transactions

The Borrower shall not, nor shall it permit any Subsidiary to, enter into any
Sale and Leaseback Transaction, other than Sale and Leaseback Transactions in
respect of which the net cash proceeds received in connection therewith does not
exceed $10,000,000  in the aggregate during any fiscal year of the Borrower,
determined on a consolidated basis for the Borrower and its Subsidiaries.

SECTION 6.11.   Financial Covenants

(a)   Maximum Leverage Ratio.   The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the last day of each of its fiscal quarters
ending on and after December 31, 2011, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than 3.00 to 1.00.








62

--------------------------------------------------------------------------------




(b)   Minimum Fixed Charge Coverage Ratio.  The Borrower will not permit the
ratio (the “Fixed Charge Coverage Ratio”), determined as of the last day of each
of its fiscal quarters ending on and after December 31, 2011, of (i)
Consolidated EBITDA minus Consolidated Capital Expenditures to (ii) Consolidated
Fixed Charges, in each case for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be less than 2.00 to
1.00.

ARTICLE VII

Events of Default




If any of the following events (“Events of Default”) shall occur:

(a)   the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)   the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c)   any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d)   the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI;

(e)   the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

(f)   the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g)   any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,








63

--------------------------------------------------------------------------------




repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer or loss or
condemnation of the property or assets securing such Indebtedness;

(h)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i)   the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j)   the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k)   one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (excluding, however, any amounts covered by a creditworthy
insurer that has not denied coverage) shall be rendered against the Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of forty-five (45) consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor with a judgment in excess of $25,000,000 to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment;

(l)   an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m)   a Change in Control shall occur; or

(n)   any Collateral Document shall, for any reason (other than by reason of the
express release thereof pursuant to this Agreement and other than a Collateral
Document during any Collateral Release Period), cease to be in full force and
effect or fail to create a valid and perfected first priority security interest
in any portion of the Collateral purported to be covered thereby, except as
permitted by the terms of any Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and (x) with
respect to clause (i) below, at the request of a Majority in Interest of the
Revolving Lenders, shall and (y) with respect to clause (ii) below, at the
request of the Required Lenders, shall, by notice to the Borrower, take either
or both of the following actions, at the same or different








64

--------------------------------------------------------------------------------




times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations of the Borrower
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
   Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE VIII

The Administrative Agent




Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or






65

--------------------------------------------------------------------------------

observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed and shall not be required if a Default has occurred and is continuing),
to appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.








66

--------------------------------------------------------------------------------


 

None of the Joint Lead Arrangers or the Sole Bookrunner listed on the cover page
to this Agreement and none of the Lenders, if any, identified in this Agreement
as a Co-Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of the Lenders, those applicable to all Lenders as such.  Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender.  Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as Co-Syndication Agents or Co-Documentation Agents, as applicable,
as it makes with respect to the Administrative Agent in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Secured Parties any
Loan Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto.  Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Borrower or any
Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or








67

--------------------------------------------------------------------------------

any Subsidiary on property pursuant to the laws of the Province of Quebec to
secure obligations of the Borrower or any Subsidiary under any bond, debenture
or similar title of indebtedness issued by the Borrower or any Subsidiary in
connection with this Agreement, and agree that the Administrative Agent may act
as the bondholder and mandatary with respect to any bond, debenture or similar
title of indebtedness that may be issued by the Borrower or any Subsidiary and
pledged in favor of the Secured Parties in connection with this Agreement.
 Notwithstanding the provisions of Section 32 of the An Act respecting the
special powers of legal persons (Quebec), JPMorgan Chase Bank, N.A. as
Administrative Agent may acquire and be the holder of any bond issued by the
Borrower or any Subsidiary in connection with this Agreement (i.e., the fondé de
pouvoir may acquire and hold the first bond issued under any deed of hypothec by
the Borrower or any Subsidiary).

 

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”).  Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will – conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application – be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall – conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application – be deemed as satisfaction of the corresponding amount of
the Parallel Debt.  The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking.  The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties.  Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent its in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.








68

--------------------------------------------------------------------------------


ARTICLE IX

Miscellaneous




SECTION 9.01.   Notices

.  (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)   if to the Borrower, to it at 300 Tice Boulevard, Woodcliff Lake, New
Jersey 07677, Attention: Treasurer (Telecopy No. 201-802-4600; Telephone No.
201-802-4000), with a copy to Par Pharmaceutical, Inc., 300 Tice Boulevard,
Woodcliff Lake, New Jersey 07677, Attention: General Counsel (Telecopy No.
201-802-4600; Telephone No. 201-802-4000);

(ii)   if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services – Mid Corporate, 10 South Dearborn, Floor 7, Chicago, Illinois
60603, Attention of Nida Mischke (Telecopy No. (312) 385-7096), with a copy to
JPMorgan Chase Bank, N.A., 2 Corporate Drive, Floor 7, Shelton, Connecticut
06484, Attention of Scott Farquhar (Telecopy No. (203) 944-8495);

(iii)   if to JPMorgan as an Issuing Bank, to it at JPMorgan Chase Bank, N.A.,
Loan and Agency Services – Mid Corporate, 10 South Dearborn, Floor 7, Chicago,
Illinois 60603, Attention of Nida Mischke (Telecopy No. (312) 385-7096), or in
the case of any other Issuing Bank, to it at the address and telecopy number
specified from time to time by such Issuing Bank to the Borrower and the
Administrative Agent;

(iv)   if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services – Mid Corporate, 10 South Dearborn, Floor 7, Chicago, Illinois
60603, Attention of Nida Mischke (Telecopy No. (312) 385-7096); and

(v)   if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b)   Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c)   Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02.   Waivers; Amendments

.  (a)  No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of








69

--------------------------------------------------------------------------------




the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)   Except as provided in Section 2.20 with respect to an Incremental Term
Loan Amendment or pursuant to any fee letter entered into by the Borrower in
connection with this Agreement, neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone the scheduled date of payment or amortization
of the principal amount of any Loan or LC Disbursement (other than any reduction
of the amount of, or any extension of the payment date for, the mandatory
prepayments required under Section 2.11, in each case which shall only require
the approval of the Required Lenders), or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b),
(c) or (e) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender (it
being understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) reduce the percentage specified in the
definition of Majority in Interest with respect to any Class of Lenders without
the written consent of all the Lenders of such Class, (vii) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than those holding Loans of any other Class without the written
consent of Lenders representing a Majority in Interest of each affected Class,
(viii) release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty except in accordance with Section 6.03
or 9.14, without the written consent of each Lender or (ix) except as provided
in clause (d) of this Section, release all or substantially all of the
Collateral, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, such Issuing Bank
or the Swingline Lender, as the case may be.

(c)   Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to






70

--------------------------------------------------------------------------------




permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Loans, the
initial Term Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d)   The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Obligations (other than Obligations not yet due and payable in connection
with Banking Services Agreements and Swap Agreements and other Obligations
expressly stated to survive such payment and termination), (ii) constituting
property being sold or disposed of if the Borrower certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property
leased to the Borrower or any Subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement, (iv) as required to
effect any sale or other disposition of such Collateral in connection with any
exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII or (v) upon the occurrence of a Collateral Release Date in
accordance with the terms and conditions of Section 5.09(e).  Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral so long as a Collateral Period is then in effect.

(e)   If, in connection with any proposed amendment, waiver or consent
 requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(f)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03.   Expenses; Indemnity; Damage Waiver

.  (a)  The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one primary counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the






71

--------------------------------------------------------------------------------

preparation and administrationof this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of one
primary counsel (and one local counsel in each applicable jurisdiction) for the
Administrative Agent and one additional counsel for all of the Lenders and
additional counsel as the Administrative Agent or any Lender or group of Lenders
reasonably determines are necessary in light of actual or potential conflicts of
interest or the availability of different claims or defenses, in connection with
the enforcement or protection of its rights in connection with this Agreement
and any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)   The Borrower shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or the material breach of its obligations under
any Loan Document or Letter of Credit by such Indemnitee pursuant to a claim
made by the Borrower.

(c)   To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to any Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, any Issuing Bank or the Swingline Lender in its capacity
as such.








72

--------------------------------------------------------------------------------




(d)   To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems
(including the Internet), or (ii) on any theory of liability for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e)   All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04.   Successors and Assigns

.  (a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the relevant Issuing Bank that issues any Letter of Credit),
 Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof);  provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;.

(ii)   Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;








73

--------------------------------------------------------------------------------




(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) the assignee shall not be the Borrower or any Subsidiary or Affiliate of the
Borrower.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)   Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks






74

--------------------------------------------------------------------------------




and the Lenders may treat each Person whose name is recorded in the Register and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)   Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(f) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)

(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(e) as though it were a
Lender.

(ii)

A Participant shall not be entitled to receive any greater payment under Section
2.15, 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender (it being understood that the documentation required
under Section 2.17(e) shall be delivered to the participating Lender).  Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in the obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such interest is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person








75

--------------------------------------------------------------------------------




whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05.   Survival

.  All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents, the Information Memorandum, the Lender
Presentation and the financial information, certificates and projections,
together with any forward-looking statements, provided by the Borrower to the
Administrative Agent in connection with the arrangement, syndication or
administration of the credit facilities provided for herein (it being recognized
by all parties hereto that any such projections are not to be viewed as facts
and that actual results may differ from the projected results, and such
differences may be material) shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06.   Counterparts; Integration; Effectiveness

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees and other matters described therein payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, including the Par Pharmaceutical Companies,
Inc. Senior Credit Facilities Commitment Letter dated August 23, 2011, relating
to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07   Severability

.  Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

  








76

--------------------------------------------------------------------------------




SECTION 9.08.   Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Subsidiary Guarantor against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  Upon the exercise of any such setoff rights, such
Lender or its Affiliates shall give prompt notice to the Borrower providing
details as to the amounts setoff; provided that the failure to give such notice
shall not affect the validity of such setoff.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09   Governing Law; Jurisdiction; Consent to Service of Process

.  (a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(a)   The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(a)   The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(b)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10.   WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.








77

--------------------------------------------------------------------------------




SECTION 9.11.   Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.12.   Confidentiality

.  Each of the Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii)  any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13   USA PATRIOT Act

.  Each Lender that is subject to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”)
hereby notifies each Loan Party that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender to identify such Loan
Party in accordance with the Patriot Act.

SECTION 9.14.   Release of Subsidiary Guarantors

.

(a)   A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise.  In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.








78

--------------------------------------------------------------------------------




(b)   Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Material Domestic Subsidiary.

(c)   At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Obligations not yet due and
payable in connection with Banking Services Agreements and Swap Agreements and
other Obligations expressly stated to survive such payment and termination)
shall have been paid in full, the Commitments shall have been terminated and no
Letters of Credit shall be outstanding, the Subsidiary Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

SECTION 9.15.   Appointment for Perfection

.  Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the Secured
Parties, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession.  Should any Lender (other
than the Administrative Agent) obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

[Signature Pages Follow]








79

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

PAR PHARMACEUTICAL COMPANIES, INC.,

as the Borrower







By _/s/ Michael A. Tropiano________




Name:  Michael A. Tropiano




Title:   Executive Vice President and

                  Chief Financial Officer




JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent







By __/s/ James A. Knight_________




Name:  James A. Knight




Title:  Vice President







U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as a Co-Syndication
Agent







By __/s/ Jennifer A. Hwang________




Name:   Jennifer A. Hwang




Title:   Vice President







PNC BANK, NATIONAL ASSOCIATION, individually as a Lender and as a Co-Syndication
Agent







By __/s/ Brendan L. Walsh_____________




Name:  Brendan L. Walsh




Title:  Senior Vice President













DNB NOR BANK ASA, Individually as a Lender

and as a Co-Documentation Agent

 

 

 

By  /s/ Kristie Li                                         

      Name:  Kristie Li

      Title:    Vice President

 

 

By:  /s/ Philip F. Kurpiewski                         

       Name:  Philip F. Kurpiewski

       Title:    Senior Vice President

 

 

SUNTRUST BANK, individually as a Lender and

as a Co-Documentation Agent

 

 

By:  /s/ Dana Dhaliwal                                

       Name:  Dana Dhaliwal

       Title:     Director




 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

 

 

By:  /s/ Randolph E. Cates                           

       Name:  Randolph E. Cates

       Title:    Senior Relationship Manager

 

 

 

 

UNION BANK, N.A., as a Lender

 

 

By: /s/ Michael Tschida                                 

        Name:  Michael Tschida

        Title:    Vice President 


FIFTH THIRD BANK, as a Lender

 

 

By:  /s/ Michelle J. Bahner                          

       Name:  Michelle J. Bahner

       Title:    Vice President

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

By:  /s/  Justin Perdue                                 

       Name:  Justin Perdue

       Title:  Director

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

 

 

By:  /s/ Heidi Sandquist                                  

       Name:  Heidi Sandquist

       Title:     Director

 

By:  /s/ Ming K. Chu                                     

       Name:  Ming K. Chu

       Title:    Vice President

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as

a Lender

 

 

By:  /s/ Allison Sardo                                      

       Name:  Allison Sardo

       Title:     Senior Vice President

 

 


 






